Citation Nr: 1711690	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  15-15 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than August 20, 2014, for the establishment of special month compensation (SMC) based upon the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from February 1994 to May 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2015 decision review officer (DRO) decision which found that he was entitled to SMC based upon the need for regular aid and attendance effective August 20, 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in February 2017.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) with major depression and fibromyalgia, evaluated as 100 percent disabling effective from April 18, 2011.

2.  The record reflects the Veteran has contended he has required the regular aid and attendance of another person since service connection was established for PTSD; and that the date of claim for SMC is the same as when service connection was established for the PTSD.

3.  The record reflects it was factually ascertainable as of April 18, 2011, that the Veteran's service-connected PTSD resulted in mental incapacity which requires care or assistance on a regular basis from the hazards or dangers of the daily environment.


CONCLUSION OF LAW

The criteria for an effective date no earlier than April 18, 2011, for the establishment of SMC based upon the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352, 3.400, 4.3, 4.7 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352 (a).  See also 38 C.F.R. § 3.351 (c). 

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

Here, the Veteran is service-connected for PTSD with major depression and fibromyalgia, evaluated as 100 percent disabling effective from April 18, 2011.  Further, there is no dispute that this disability results in mental incapacity which requires care or assistance on a regular basis from the hazards or dangers of the daily environment as he has already been found to be entitled to such benefits; i.e., he meets the criteria for SMC based upon the need for regular aid and attendance.  Rather, the dispute in this case is whether he is entitled to such benefits prior to the current effective date of August 20, 2014.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

In this case, the record reflects the Veteran has contended he has required the regular aid and attendance of another person since service connection was established for PTSD by a September 2011 rating decision, and he underwent a VA examination to evaluate him for SMC benefits in November 2011.  Stated another way, it would appear that the present claim is the equivalent of a disagreement with the initial rating assigned for the PTSD as it did not establish SMC.  As such, the Board finds that the facts of this case reflect that the date of claim for SMC based upon the need for aid and attendance is the same as his claim of service connection for PTSD, which has been determined to be April 18, 2011.  

The Board must now determine whether it was factually ascertainable that the Veteran met the criteria for SMC based upon the need for regular aid and attendance during the period from April 18, 2011, to the present effective date of August 20, 2014.

The Board notes that the earlier effective date claim was essentially denied below on the basis it was not factually ascertainable prior to August 20, 2014, that the Veteran satisfied the criteria for these benefits.  However, at a January 2015 DRO hearing which addressed the issue of entitlement to such benefits, the Veteran's spouse testified that he could not be left by himself because she was worried about his safety; that he had outbursts and there were not many people who could stay with him while she was at work; he did not want strangers in the house; that he was paranoid about what was going on; that he did not always clean himself up if he had an incontinence issue; she had to pay people to stay with him and it could only be people he knew like family members; she had to remind him to take care of his hygiene; and that he was a threat to himself as evidenced by his suicide attempts.  She also described similar impairment in an August 2012 statement.  Moreover, similar testimony was provided by the Veteran and his spouse at the February 2017 hearing before the undersigned; and it was stated that such impairment had been present since April 18, 2011.

The Board finds the aforementioned testimony to be credible.  Further, a layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Here, the testimony regarding the circumstances in which it is contended the Veteran required regular aid and attendance prior to August 2014 appears to be that which is within the capacity of a lay person to provide competent evidence.

The Board also notes that the aforementioned testimony is consistent with the competent medical evidence of record.  For example, an August 2011 VA examination noted that the Veteran's service-connected PTSD was manifested by total occupational and social impairment.  Further, his symptoms included depressed mood; anxiety; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control such as unprovoked irritability with periods of violence; memory loss for names of close relatives, own occupation, or own name; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships; suicidal ideation; persistent danger of hurting self or others; and intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene).  In addition, the Board observes that similar findings were made on an October 2014 VA examination.  As such, it reflects the Veteran has had the same level of impairment due to his PTSD throughout the pendency of this case, and includes a period it has already been recognized that he required regular aid and attendance.

The Board acknowledges that the November 2011 VA examination for aid and attendance purposes found the Veteran could feed himself; that he was not confined to bed; and did not require nursing home care.  However, that examination also found that he could not prepare his own meals; that he needed assistance in bathing and attending to other hygiene needs; and that he was not competent to manage his own financial affairs.  Moreover, it was noted that he never left the house without assistance; and that he only left to attend his VA appointments that occurred one or twice a week.

The Board further notes that the law mandates resolving all reasonable doubt in favor of the Veteran, to include the degree/severity of his service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.

In view of the foregoing, the Board finds that the record reflects it was factually ascertainable as of April 18, 2011, that the Veteran's service-connected PTSD resulted in mental incapacity which requires care or assistance on a regular basis from the hazards or dangers of the daily environment.  Therefore, he is entitled to SMC benefits based upon the need for regular aid and attendance as of that date.  Inasmuch as service connection was not in effect for any disability prior to that date, there is no legal basis to assign an effective date earlier than April 18, 2011.











ORDER

An effective date of April 18, 2011, for the establishment of SMC based upon the need for regular aid and attendance is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


